 



EXHIBIT 10.1

FORM OF NON-EMPLOYEE DIRECTOR NONQUALIFIED STOCK OPTION
AGREEMENT UNDER THE ALLIANCE DATA SYSTEMS
CORPORATION 2003 LONG-TERM INCENTIVE PLAN

     THIS AGREEMENT, made as of [Date], by and between Alliance Data Systems
Corporation (the “Company”) and ___, (the “Participant”) who is a non-employee
director of the Company or one of its Affiliates.

W I T N E S S E T H:

     WHEREAS, pursuant to the Company’s 2003 Long-Term Incentive Plan (the
“Plan”), the Company desires to afford the Participant the opportunity to
acquire, or enlarge, his ownership of the Company’s common stock, $0.01 par
value per share (“Stock”), so that he may have a direct proprietary interest in
the Company’s success.

     WHEREAS, the Company desires to have Participant continue to serve on the
Company Board of Directors and to provide Participant with an incentive. NOW,
THEREFORE, in consideration of the covenants and agreements herein contained,
the parties hereto hereby agree as follows:

     1. Grant of Option. Subject to the terms and conditions set forth herein
and in the Plan, the terms of which are attached as Exhibit A, the Company
hereby grants to the Participant, during the period commencing on the date of
this Agreement and ending on the close of business on the day of the tenth
anniversary of the date hereof (the “Option Term”), the right and option (the
“Option”) to purchase from the Company, at a price of $  per share (the “Option
Price”), an aggregate of [ ] shares of Stock (the “Option Shares”).

     2. Limitation on Exercise of Option. Subject to the terms and conditions
set forth herein and in the Plan, the Option shall vest in the amount and on the
date(s) set forth below provided, that, the Participant continues to serve the
Company or an Affiliate as a non-employee director during the vesting period.

                      Percent of     Number of       Options     Options      
Vesting &     Vesting &   Date   Exercisable     Exercisable    
 
               

     3. Termination of Service. Upon termination of service, the Option shall
remain exercisable as follows:

          (a) Upon termination of the Participant’s service with the Company and
its Affiliates for any reason other than death, Disability, termination of
service by the Company or an Affiliate for Cause, the Participant may exercise
the Option, but only to the extent the Option

 



--------------------------------------------------------------------------------



 



was exercisable immediately prior to such termination of service, until the
earlier of the last day of the Option Term or the last day of the twelve
(12) month period following such termination of service.

          (b) Upon termination of the Participant’s service with the Company and
its Affiliates due to death or Disability, the Participant may exercise the
Option, but only to the extent the Option was exercisable immediately prior to
termination of service, until the earlier of the last day of the Option Term or
of the last day of the twelve (12) month period following termination of
service.

          (c) Upon termination of a Participant’s service with the Company and
its Affiliates due to Cause, the entire Option shall immediately be forfeited.

     4. Time and Method of Exercising Option. The Option, may be exercised, in
whole or in part, by giving written notice of exercise to the Company specifying
the number of whole shares of Stock to be purchased. Such notice shall be
accompanied by the payment in full of the Option Price. Such payment shall be
made either: (i) in cash at the time of purchase; (ii) with shares of Stock held
by the Participant at least six (6) months prior to the exercise; (iii) through
such “cashless exercise” procedure that is acceptable to the Committee in its
full discretion, to the extent such procedure does not violate the
Sarbanes-Oxley Act of 2002 or any other applicable law; or (iv) subject to
applicable law, in any other form of legal consideration that may be acceptable
to the Committee in its discretion.

     5. Issuance of Shares. Except as otherwise provided in the Plan, and
subject to applicable law, as promptly as practical after receipt of such
written notification of exercise and full payment of the Option Price and any
required income tax withholding, the Company shall issue or transfer to the
Participant the number of Option Shares with respect to which Options have been
so exercised (less shares withheld in satisfaction of tax withholding
obligations, if any), and shall deliver to the Participant a certificate or
certificates therefor, registered in the Participant’s name.


     6. Company; Participant.

          (a) The term “Company” as used in this Agreement with reference to
employment shall include the Company and its Affiliates, as appropriate.

          (b) Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the beneficiaries, the executors, the administrators, or the person
or persons to whom the Options may be transferred by will or by the laws of
descent and distribution, the word “Participant” shall be deemed to include such
person or persons.

     7. Non-Transferability. The Option shall not be transferable by the
Participant other than by will or by the laws of descent and distribution, and
the Option shall be exercisable during the lifetime of the Participant only by
the Participant or his guardian or legal representative. The terms of the Option
shall be final, binding and conclusive upon the beneficiaries, executors,
administrators, heirs and successors of the Participant. Until the Option has
vested, shares subject to the Option shall not be sold, transferred or otherwise
disposed of,

2



--------------------------------------------------------------------------------



 



shall not be pledged or otherwise hypothecated, and shall not be subject to the
claims of creditors.

     8. Adjustments; Change in Control. In the event that the Committee
determines that any dividend or other distribution (whether in the form of cash,
Stock or other property), recapitalization, forward or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase or
exchange of Stock or other securities, liquidation, dissolution, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan, then the Committee shall, in such manner
as it may deem equitable, adjust any or all of (i) the number and kind of shares
of Stock reserved and available for awards under the Plan, including shares
reserved for the ISOs and Restricted Stock, (ii) the number and kind of shares
of Stock specified in the Annual Per-Participant Limitations under the Plan,
(iii) the number and kind of shares of outstanding Restricted Stock or other
outstanding Award in connection with which shares have been issued, (iv) the
number and kind of shares that may be issued in respect of other outstanding
Awards and (v) the exercise price or purchase price relating to any Award (or,
if deemed appropriate, the Committee may make provision for a cash payment with
respect to any outstanding Award). In addition, the Committee is authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of unusual or nonrecurring events (including, without
limitation, events described in the preceding sentence) affecting the Company or
any Affiliate or the financial statements of the Company or any Affiliate or in
response to changes in applicable laws, regulations, or accounting principles.

     9. Rights as Shareholder. The Participant or a transferee of the Options
shall have no rights as shareholder with respect to any Option Shares until he
shall have become the holder of record of such share, and no adjustment shall be
made for dividends or distributions or other rights in respect of such Option
Shares for which the record date is prior to the date upon which he shall become
the holder of record thereof.

     10. Compliance with Law. Notwithstanding any of the provisions hereof, the
Participant hereby agrees that he will not exercise the Option, and that the
Company will not be obligated to issue or transfer any shares to the Participant
hereunder, if the exercise hereof or the issuance or transfer of such shares
shall constitute a violation by the Participant or the Company of any provisions
of any law or regulation of any governmental authority. Any determination in
this connection by the Committee shall be final, binding and conclusive. The
Company shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the exercise of the Options or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.

     11. No Right to Re-election or Continued Service. Nothing in this Agreement
or in the Plan shall confer upon the Participant any right to continue in the
service of the Company as a non-employee director nor shall the Agreement be
deemed to create any obligation of the Board to nominate any of its members for
reelection by the Company stockholders nor confer on the Participant the right
to remain a member of the Board for any period of time or any particular rate of
compensation. This Agreement shall not interfere with or restrict in any way the
rights of the Company, which are hereby expressly reserved, to discharge the
Participant at any time for

3



--------------------------------------------------------------------------------



 



any reason whatsoever, with or without Cause. Participant acknowledges and
agrees that the continued vesting of the Options granted hereunder is premised
upon his provision of future services with the Company and such Option shall not
accelerate upon his termination of service for any reason unless specifically
provided for herein.

     12. Taxes. The Company shall have the right to deduct from any distribution
of cash to the Participant an amount equal to the federal, state and local
income taxes and other amounts as may be required by law to be withheld (the
“Withholding Taxes”) with respect to the Option. If the Participant is entitled
to receive Shares upon exercise of the Option, the Participant shall pay the
Withholding Taxes to the Company in cash prior to the issuance of such Shares.
In satisfaction of the Withholding Taxes, the Participant may make a written
election (the “Tax Election”) to have withheld a portion of the Shares issuable
to him or her upon exercise of the Option, having an aggregate Fair Market
Value, on the date preceding the date of such issuance, equal to the Withholding
Taxes.

     13. Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Participant may be given to the Participant personally or
may be mailed to him at his address as recorded in the records of the Company.
Notwithstanding the foregoing, at such time as the Company institutes a policy
for delivery of notice by e-mail, notice may be given in accordance with such
policy.

     14. Nonqualified Stock Option. The Option granted hereunder is not intended
to be an “incentive stock option” within the meaning of Section 422 of the Code
(“ISO”).

     15. Binding Effect. Subject to Section 7 hereof, this Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.

     16. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.

     17. Plan. The terms and provisions of the Plan are incorporated herein by
reference, and the Participant hereby acknowledges receiving a copy of the Plan.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, the Plan shall govern and
control. All capitalized terms not defined herein shall have the meaning
ascribed to them as set forth in the Plan.

* * * * * *

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

     

  ALLIANCE DATA SYSTEMS

  CORPORATION
 
   

  By:
 
   

  /s/ Dwayne H. Tucker

   

  Dwayne H. Tucker

  Executive Vice President
 
   

  PARTICIPANT
 
   

   

  NAME

  Non-Employee Director

5